Citation Nr: 1328059	
Decision Date: 09/03/13    Archive Date: 09/10/13

DOCKET NO.  10-05 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to total disability due to individual unemployability (TDIU) prior to April 10, 2009.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Andrea Johnson, Associate Counsel






INTRODUCTION

The Veteran had active military service from May 1968 to December 1970 and February 1976 to February 1994.

This appeal comes to the Board of Veterans' Appeals (Board) from a February 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

This issue was previously before the Board in August 2012 and was remanded for a VA examination at that time.  The Board finds the requested examination was completed and the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  Unfortunately, as will be discussed below, the Board finds additional remand is required in this matter.

In a January 2013 rating decision the AMC granted entitlement to TDIU effective April 10, 2009.  As such, the issue before the Board is entitlement to TDIU prior to April 10, 2009.

In addition, the Board notes the AMC also granted a separate increased rating for bilateral hearing loss in the January 2013 rating decision.  The AMC then issued a supplemental statement of the case (SSOC) regarding the increased rating for hearing loss on the same date.  However, this SSOC was issued in error.  The issue of hearing loss was not previously before the Board in August 2012, and to date the Veteran has not filed a Notice of Disagreement regarding the increased rating for hearing loss.  As such, the issue of hearing loss is not currently before the Board and the January 2013 SSOC was issued in error.

Seemingly in reliance of the January 2013 SSOC the Veteran's representative included a request for an increased rating for hearing loss in his June 2013 written informal hearing presentation as an inferred claim.  However, as discussed, this issue is not on appeal before the Board at this time.  Should the Veteran wish to seek a higher rating for his bilateral hearing loss he may file a Notice of Disagreement within one year of notice of the January 2013 rating decision.

The Board must note that in reviewing this case the Board has not only reviewed the Veteran's physical claims file, but also his file on the "Virtual VA" system to ensure a total review of the evidence.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

In August 2008 the Veteran filed a claim seeking TDIU. As discussed above, in a January 2013 rating decision his claim for TDIU was granted effective April 10, 2009.  This was not a full grant of the benefit sought on appeal.  However, the Veteran was not provided with an adequate Supplemental Statement of the Case (SSOC) regarding this issue before the file was returned to the Board.  Rather, in the SSOC issued in January 2013, the issue of increased rating for hearing loss was addressed - a claim not on appeal.  Inexplicably, no SSOC was issued regarding the Veteran's claim for entitlement to TDIU prior to April 10, 2009, as required by VA regulations.  See 38 C.F.R. §§  19.29, 19.30, 19.31,19.38.  Therefore remand is required for issuance of a supplemental statement of the case.

Accordingly, the case is REMANDED for the following action:

Issue a supplemental statement of the case concerning entitlement to TDIU prior to April 10, 2009.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


